Exhibit 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated effective
as of June 1, 2020, is by and among DNOW L.P., a Delaware limited partnership
(the “Company”) and Dick Alario (“Executive” or “You”). The Company and
Executive may be referred to herein individually as “Party” and collectively as
the “Parties”.

WITNESSETH:

WHEREAS, the Company and Executive entered into an Employment Agreement dated
November 1, 2019 (the “Employment Agreement”);

WHEREAS, Executive is employed as Chief Executive Officer (“CEO”) on an interim
basis until the Company hires a permanent CEO;

WHEREAS, now that the Company is hiring a new CEO, the Parties have agreed that
Executive will no longer be CEO; however, in lieu of resigning from the Company,
Executive agrees to accept the position of Executive Vice Chairman; and

WHEREAS, the Parties now intend to amend the Employment Agreement in accordance
with the terms hereof.

NOW, THEREFORE, for and in consideration of this Amendment and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree to amend the terms of the Employment
Agreement as more particularly set forth below:

AMENDMENTS

1.    Title/Reporting Relationship. Paragraph 2 of the Employment Agreement is
hereby amended and replaced in its entirety with the following:

Executive’s title is Executive Vice Chairman, and you will report to the Board
of Directors of NOW Inc.

2.    Base Compensation. Paragraph 6 of the Employment Agreement is hereby
amended and replaced in its entirety with the following:

Executive’s base compensation will be $650,000.00 per year (the “Base
Compensation”). Base Compensation will be payable while you are employed
hereunder in accordance with the Company’s payroll policies in effect from time
to time, subject to such payroll and withholding deductions as may be required
by law and, if applicable, other deductions (consistent with the Company’s
policy for all employees) relating to your election to participate in the
Company’s incentive, savings, retirement and other employee benefit plans.



--------------------------------------------------------------------------------

  3.

The Employment Agreement is further amended by adding thereto the following new
paragraph to read as follows:

Confidential Information

During Executive’s employment with the Company, Executive has and will have
access to and utilize the Company’s confidential and proprietary information
(the “Confidential Information”) which is of value to the Company and the
disclosure of which could result in a competitive or other disadvantage to the
Company. Confidential Information includes information developed by Executive in
the course of Executive’s employment with the Company, as well as other
information to which Executive has and will have access in connection with the
employment by the Company. Executive acknowledges, understands and agrees that,
as a condition to the Company’s execution of this Amendment, Executive will keep
in confidence and trust all Confidential Information and will not use or
disclose any such Confidential Information without the written consent of the
Company.

 

  4.

This Amendment embodies the entire agreement between the Company and Executive
with respect to the amendment of the Employment Agreement. In the event of any
conflict or inconsistency between the provisions of the Employment Agreement and
this Amendment, the provisions of this Amendment shall control and govern.

 

  5.

Except as specifically modified and amended herein, all of the terms,
provisions, requirements and specifications contained in the Employment
Agreement remain in full force and effect. Except as otherwise expressly
provided herein, the Parties do not intend to, and the execution of this
Amendment shall not, in any manner impair the Employment Agreement, the purpose
of this Amendment being simply to amend and ratify the Employment Agreement, as
hereby amended and ratified, and to confirm and carry forward the Employment
Agreement, as hereby amended, in full force and effect.

 

  6.

THIS AMENDMENT SHALL BE CONSTRUED AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Amendment effective as of the Effective Date.



--------------------------------------------------------------------------------

  DNOW L.P.   DICK ALARIO   By:  

    /s/ Raymond W. Chang

    By:  

    /s/ Dick Alario

  Name:   Raymond W. Chang     Printed Name: Dick Alario   Title:   Vice
President     Date: June 1, 2020   Date:   June 1, 2020      